ORDER

PER CURIAM
Eddie Brown (“Defendant”) appeals from the trial court’s judgment, following a *819bench trial, finding him to be a prior and persistent felony offender and convicting him of first degree robbery, in violation of Section 569.020, RSMo. (2000); kidnapping, in violation of Section 565.110; second degree robbery, in violation of Section 569.030; and resisting a felony arrest, in violation of Section 575.150. The court sentenced Defendant to 30 years of imprisonment for each of the two robbery convictions, 30 years for the kidnapping conviction, and seven years for the conviction of resisting a felony arrest. The court ordered all four sentences to run concurrently, for a total of 30 years’ imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).